Citation Nr: 1707564	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  07-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1984 to August 1987, from January 1991 to March 1991, and from January 1993 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2011 and June 2015, the Board remanded this matter for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a non-service connected pension.  The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim.

Following the Board's June 2015 instructions to schedule the Veteran for a Compensation and Pension (C&P) examination regarding his claim, the Veteran underwent an examination in August 2015.  The examiner determined that the Veteran's pneumonia was resolved; his headache condition was stable, and he did not suffer from a psychiatric condition.  Based upon his examination, the examiner determined the Veteran was not totally and permanently disabled.  As rationale for his conclusion, the examiner stated that he had reviewed the Veteran's file and prior C&P examinations.

Subsequent to the examination, the RO received and included with the Veteran's file, all of the Veteran's previously-missing medical records from the VA Hospital in Detroit.

The Board finds that the VA examination and opinion discussed above is inadequate, and therefore a remand is necessary in order to provide a new opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinion of record fails to detail any rationale or data for the rendered conclusion; merely gesturing toward a review of the Veteran's medical record fails to explain the examiner's beliefs or analytical connections between the review of the evidence and his conclusion.  Furthermore, since the majority of the Veteran's medical file was added to the record after the examiner reviewed the record and proffered his opinion, it seems unlikely that the Veteran's full medical history was before the examiner at the time of his examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with a different examiner than the one utilized twice before to ascertain the current nature and severity of the Veteran's non-service connected disabilities, to include all current diagnoses.  The examiner is asked to determine whether it is more likely than not (50 percent probability or greater) that the Veteran's current diagnoses render the Veteran permanently and totally disabled.

***The examiner is asked to solicit a medical history from the Veteran, particularly concerning the diagnoses the Veteran believes most render him permanently and totally disabled, and include all such conditions in the analysis as to why or why not the Veteran is permanently disabled.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




